Price, J.,
delivered the opinion of the court.
This was an action of unlawful entry and detainer, under chapter 142 of the Code of 1892. Hammel had rented his place *468to Olarty, and Olarty. was in possession of the land, making a crop. Mrs. Atkinson took possession of forty acres of this land, cleared up a small portion of it, and erected a house thereon. The only question presented by the record is, could the landlord bring this action against a third party while his tenant held possession of the land ? The lower court held that he could not; that the tenant who held the possession under contract with Hammel should bring the suit. In this view we concur. At least the tenant in possession, before the expiration of his term, is a necessary party. 13 Am. & Eng. Enc. Law (2d ed.), 752.

Affirmed.